PER CURIAM.
It appears that a petition for writ of habeas corpus placed into the hands of prison officials for mailing has been lost or misplaced so that the trial court cannot rule on the pleading. Accordingly, this petition for writ of mandamus is denied *617without prejudice to petitioner’s right to refíle his pleading. The circuit court is requested to consider the pleading on an expedited basis. See Mills v. State, 507 So.2d 168 (Fla. 4th DCA 1987).
PADOVANO, WETHERELL, and SWANSON, JJ„ concur.